Citation Nr: 1530976	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-23 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated as 10 percent disabling prior to May 20, 2010; 100 percent disabling from May 20, 2010 to June 30, 2011, and as 30 percent disabling thereafter.  

2.  Entitlement to service connection for a skin disability. 

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected bilateral knee disabilities.

5.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to the Veteran's service-connected bilateral knee and non-service-connected low back disability.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia and Pittsburg, Pennsylvania.

The Veteran was scheduled for a Board hearing in June 2015.  The Veteran did not attend that hearing nor has he provided good cause.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to an increased rating for a right knee disability prior to May 20, 2010, and entitlement to service connection for a skin disability, bilateral carpal tunnel syndrome, a low back disability, and bilateral lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral knee disabilities has been raised in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, a July 2013 deferred rating decision noted that additional medical evidence concerning the Veteran's claim for entitlement to service connection for a tailbone fracture had been submitted within one year of the September 2009 rating decision denying service connection.  However, the AOJ concluded that the tailbone claim was part of the pending appeal for a low back disability and therefore readjudication was not required.  The AOJ's finding is inconsistent with the record.  Specifically, the Veteran filed his tailbone and back claims separately, separate VCAA notice was provided, and they were denied in separate rating decisions.  Accordingly, the Veteran's tailbone claim is not part of the pending appeal and AOJ readjudication pursuant to 38 C.F.R. § 3.1569b)(2014) is required.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Since July 1, 2011, the Veteran's right knee disability, status post-total knee replacement (TKR), has manifested with chronic residuals consisting of severe painful motion or weakness.


CONCLUSION OF LAW

Beginning July 1, 2011, the criteria for the maximum assignable 60 percent disability rating, for status post right knee TKR have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In May 2008, July 2009, and February 2015 letters, VA satisfied its duty to notify the Veteran.  Specifically, the AOJ notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA and private treatment records are of record.  During the applicable appeal period, VA provided the Veteran with VA examinations in June 2008, July 2011, and October 2012.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Right Knee 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The degree of impairment resulting from a disability is a factual determination and generally, the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Prior to May 20, 2010, the Veteran's right knee disability was rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5010 (2014).  On May 20, 2010, the Veteran underwent a right TKR.  Thereafter his right knee disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5055 (2014).  

Under Diagnostic Code 5055, for one year following implantation of a prosthesis for a service-connected knee disability, a 100 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  Id.  

In accordance with Diagnostic Code 5055, a July 2010 rating decision granted a temporary total evaluation from May 20, 2010 through June 2011.  Beginning July 1, 2011, the Veteran was assigned the minimum evaluation of 30 percent for status post TKR.  On his July 2013 VA Form 9, the Veteran restricted his appeal to entitlement to a rating in excess of 10 percent for the period prior to May 20, 2010, and for a rating in excess of 30 percent for the period beginning July 1, 2011.  Specifically, the Veteran requested a 60 percent rating for his right knee disability.  

After a review of the record, the Board finds that beginning July 1, 2011 a 60 percent rating is warranted.  The evidence of record indicates that following his right TKR, the Veteran has continued to experience chronic residuals consisting of severe painful motion and weakness.  Specifically, VA contract examinations in July 2011 and October 2012 indicated that the Veteran experienced chronic residuals of his right TKR.  The July 2011 examiner noted that the Veteran's residual symptoms included severe and chronic painful motion during weight-bearing, right knee weakness, swelling, and that he was limited to standing and walking for short periods.  The October 2012 examiner noted that the Veteran had functional loss in the form of weakened movement, excess fatigability, painful movement, swelling, and interference with sitting, standing, and weight bearing.  The examiner opined that the residual symptoms of the Veteran right TKR were most consistent with chronic residuals consisting of severe painful motion or weakness. 

In light of the above, the Board finds that effective July 1, 2011, the Veteran meets the criteria for the maximum 60 percent rating for status post right TKR under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  

As will be discussed below in the remand portion of the decision, additional development is needed prior to evaluating the severity of the Veteran's right knee disability prior to May 20, 2010.  Accordingly, the issue of entitlement to a disability rating in excess of 10 percent for the period prior to May 20, 2010 is remanded to the AOJ.  





ORDER

Beginning July 1, 2011, a 60 percent rating for the Veteran's service-connected right knee disability, status post TKR, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Preliminarily, the Board notes that there are outstanding private treatment records.  In October 2014, the Veteran submitted separate VA Form 21-4142s for Southern Regional AHEC and Dr. Doneson of the Haymount Institute.  To date, treatment records from these providers have not been requested by VA or otherwise obtained.  

Additionally, the Board finds that there are outstanding post-service federal treatment records.  The Veteran reported that he was treated at Fort Belvoir Medical Clinic between November 2000 and January 2001, after his right knee gave out and he fell.  While the record contains a January 2013 formal finding of unavailability concerning those records, the Board finds that VA has not fulfilled its duty to assist and that memorandum is insufficient.  Specifically, while VA requested those records in October 2009, November 2009, and June 2010 letters, the letters requested treatment records from "November to January 2001."  As there is ambiguity concerning the requested treatment period, additional development is required.  In a September 2009 VA Form 21-4142, the Veteran reported that he received treatment at the 121st MEDDAC Brian Allgood Army Community Hospital for his knee, back, leg and skin conditions from 1990 to present.  While the Veteran submitted treatment records from August 2006 to August 2009, the submitted records do not cover the entire identified period.  As the record does not contain treatment records for the entire identified period or a formal finding of unavailability concerning these federal treatment records, additional development to obtain these records is warranted prior to adjudication of the Veteran's claims.  

With regard to the Veteran's claim for a skin disability, the Veteran has not been provided a VA examination.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Post-service treatment records from 121st Brian Allgood Army Community Hospital indicate that the Veteran has been treated for dermatitis and psoriasis.  The Veteran's service treatment records (STR) document treatment for bacterial and fungal rashes.  The Veteran asserts that he has experienced ongoing skin rashes since service.  Therefore, with regard to the Veteran's skin claim, the Board finds that the Veteran has satisfied the "low" threshold set forth in McLendon.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2014).

With regard to the Veteran's claims for carpal tunnel syndrome, a low back disability, and radiculopathy of the lower extremities, the Board finds that the VA contract examinations of record are inadequate for adjudicating the claims.  

With regard to carpal tunnel and radiculopathy, while VA contract examinations of record diagnosed the Veteran with carpal tunnel syndrome and bilateral lower extremity radiculopathy, the examiners did not render etiological opinions.  Accordingly, a remand to determine the nature and etiology of the Veteran's carpal tunnel syndrome and lower extremity radiculopathy is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

With regard to the Veteran's back claim, he has asserted that it is secondary to his service-connected knee disabilities.  To date, the record does not contain an adequate opinion addressing secondary service connection.  The Board acknowledges the September 2014 positive opinion by Dr. Manivannan, however, that opinion was conclusory, in that it provided no explanation or rationale to support the opinion that the Veteran's service-connected knee disabilities caused or aggravated his back disability.  Accordingly, a remand is warranted to obtain an opinion assessing the relationship, if any, between the Veteran's low back disability and his service-connected knee disabilities.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all private treatment records related to any disability on appeal, to include Southern Regional AHEC, Dr. Doneson of the Haymount Institute, the Fort Belvoir Medical Clinic, and 121st MEDDAC Brian Allgood Army Community Hospital.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  With regard to any outstanding federal treatment records, if the AOJ determines that further efforts to obtain those records would be futile, a formal finding of unavailability should be noted in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified, but not obtained, the RO must inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the records available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any skin disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, and with consideration of the lay statement pertaining to in-service and post-service symptoms, the examiner should:

a.  Identify any diagnosable skin disability. 

b.  For any diagnosed skin disability, opine whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to his military service, to include the Veteran's in-service bacterial and fungal rashes and his assertions regarding exposure to hazardous substances and toxins.

In rendering the above requested opinion, the examiner should address the treatise evidence concerning land use at Camp Carroll.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

3.  Schedule the Veteran for a VA examination(s) to ascertain the nature and etiology of his carpal tunnel syndrome.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a physical examination of the Veteran, review of the claims file, and with consideration of the lay statement pertaining to in-service and post-service symptoms, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral carpal tunnel syndrome had its onset in service or is otherwise related to his military service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a VA examination(s) to ascertain the nature and etiology of his low back disability and bilateral lower extremity radiculopathy.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, and with consideration of the lay statement pertaining to in-service and post-service symptoms, the examiner should opine:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back had its onset in service or is otherwise related to his military service.

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability was caused or aggravated by his service-connected right and left knee disabilities.  

In rendering the above requested opinion, the examiner should address the September 2014 positive opinion by Dr. Manivannan.

c.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral lower extremity radiculopathy had its onset in service or is otherwise related to his military service.

d.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral lower extremity radiculopathy was caused or aggravated by his service-connected right and left knee disabilities.  

In rendering the requested opinion, the examiner should address the Veteran's May 2008 assertion that his low back disability and lower extremity radiculopathy are due to overcompensation and hobbling gait caused by his service-connected knee disabilities.

e.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral lower extremity radiculopathy was caused or aggravated by his non-service-connected low back disability.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  After completion of the above and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


